BARKETT, Justice,
concurring specially.
I concur specially for several reasons. First, petitioner gave to the Board an unequivocal release to obtain all confidential documents. Second, in my opinion, the evi-*1108deuce does not adequately support the Board’s conclusion that petitioner willfully misrepresented facts to the Board pertaining to the marijuana incidents which occurred over ten years ago while he was a college student in 1975. Third, regardless of how bad the advice, petitioner did rely on the advice of his lawyer-father throughout his dealings with the Board (including waiving his presence at hearings). Fourth, petitioner has been a member of the Michigan Bar without incident since 1983 and came to Florida to assist in the care of his lawyer-father who has multiple sclerosis and now is confined to a wheel chair. Fifth, while the Board has withheld his admission for almost two years, petitioner has worked as a law clerk, earning a solid recommendation from his employers. In short, I believe that petitioner has been adequately punished. I cannot see what more petitioner can do to prove any further rehabilitation.
ADKINS, J., concurs.